Judgment of conviction affirmed. Memorandum: While we are holding that the judgment of conviction was amply supported by the evidence, we are not unaware of the defendant’s contention that he was not granted a “ speedy ” trial of this particular indictment and that his 1953 conviction should for such reason be set aside. The answer, of course, is that he had a remedy provided by section 668 of the Code of Criminal Procedure, under which he failed to proceed. However, in affirming the judgment of conviction herein, we do not overlook, and do not condone, the failure, on the part of prosecuting authorities in not too infrequent instances, in disposing of indictments promptly and expeditiously, rather than to carry them undisposed of indefinitely. Where a defendant is available, the prosecuting office should be diligent in disposing of such a case, or cases, promptly and with due dispatch. All concur. (Appeal from a judgment of Oswego County Court, convicting defendant of the crimes of burglary, third degree, and grand larceny, first degree.) Present — MeCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.